Case: 16-40260      Document: 00513668679         Page: 1    Date Filed: 09/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-40260                                 FILED
                                  Summary Calendar                        September 7, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                 Clerk


                                                 Plaintiff-Appellee

v.

HOSEA LINWOOD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:08-CR-1173-1


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Hosea Linwood was convicted by a jury of possession with intent to
distribute in excess of 1,000 kilograms of marijuana and was sentenced to 120
months of imprisonment. The district court denied Linwood’s motion for a
sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). Linwood now seeks
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his motion to reduce his sentence. By moving to proceed IFP, Linwood


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40260     Document: 00513668679     Page: 2   Date Filed: 09/07/2016


                                  No. 16-40260

is challenging the district court’s certification that his appeal was not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      In the circumstances presented here, the district court lacked authority
to reduce Linwood’s sentence below the statutory minimum, which is 10 years
of imprisonment. See United States v. Carter, 595 F.3d 575, 578-81 (5th Cir.
2010); 21 U.S.C. § 841(b)(1)(A)(vii). Linwood’s contention that the district court
did not impose a mandatory minimum term of imprisonment is incorrect, and
he fails to demonstrate that his appeal raises a nonfrivolous issue. See Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Accordingly, Linwood’s motion for leave to proceed IFP is DENIED, and
the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24;
5TH CIR. R. 42.2.




                                        2